        Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 1 of 14

                                 iUD          tRANK MONTALVC

                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS     2L2i                      7i   20   P;   2:



BRANDON CALLIER,                                   §
Plaintiff,                                         §
                                                   §
v.                                                 §

SunPath LTD, Northcoast Warranty Services,
                                                   §
                                                   §
                                                         L'fl
                                                              r
                                                                   cOI1(1
                                                                      JV  10        '-F
Inc., and John Does 1-4                            §
Defendants                                         §
                                                   §




                               Plaintiff's Original Complaint

                                               Parties

1.   The Plaintiff is Brandon Callier, a natural person, and was present in Texas for all

     calls, in this case in El Paso County.

2. SunPath Ltd. is a Delaware corporation and can be served via registered agent

     Registered Agent Solutions, Inc., 155 Office Plaza Drive, Suite A, Tallahassee,

     Florida 32301.

3. Northcoast Warranty Services, Inc. is a Delaware corporation and can be served via

     registered agent Corporation Service Company, 1201 Hays Street, Tallahassee,

     Florida 32301.

4. JohnlJane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                              JURISDICTION AND VENUE

5. Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiff's TCPA claims pursuant to 28 U.S.C.       §   1331 because the TCPA is a federal
           Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 2 of 14




     statute. Mims v. Arrow Fin.   Servs.,   LLC, 565 U.S. 368, 372 (2012). This Court has

     supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas

     Business and Commerce Code 305.053 because that claim arises from the same

     nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff; adds

     little complexity to the case; and doesn't seek money damages, so it is unlikely to

     predominate over the TCPA claims.

6.   Personal Jurisdiction. This Court has general personal jurisdiction over the

     defendant because they have repeatedly placed calls to Texas residents, and derive

     revenue from Texas residents, and they sell goods and services to Texas residents,

     including the Plaintiff.

7.   Venue. Venue is proper in this District pursuant to 28 U.S.C.      §   1391(b)(1)-(2)

     because a substantial part of the events giving rise to the   claimsthe calls and sale of
     goods and services directed at Texas residents, including the Plaintiffoccurred in

     this District and because the Plaintiff resides in this District. Residing in the Western

     District of Texas when he received a substantial if not every single call from the

     Defendants that are the subject matter of this lawsuit.

8.   This Court has venue over the defendants because the calls at issue were sent by or on

     behalf of the above named defendants to the Plaintiff, a Texas resident.

     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C.                                §

     227

9. In 1991, Congress enacted the TCPA in response to a growing number             of consumer

     complaints regarding telemarketing.

10. The TCPA makes it unlawful "to make any call (other than a call made for emergency
          Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 3 of 14




   purposes or made with the prior express consent of the called party) using an

   automatic telephone dialing system (ATDS) or an artificial or prerecorded voice ... to

   any telephone number assigned to a ... cellular telephone service." 47 U.S.C.                    §

   227(b)( 1 )(A)(iii).

11. The   TCPA makes it unlawful "to initiate any telephone call to any residential

   telephone line using an artificial or prerecorded voice to deliver a message without

   the prior express consent of the called party, unless the call is initiated for emergency

   purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

   the United States, or is exempted by rule or order" of the Federal Communication

   Commission ("FCC"). 47 U.S.C.         §    227(b)(1)(B).

12. The   TCPA provides a private cause of action to persons who receive calls in violation

   of § 227(b). 47 U.S.C.    §   227(b)(3).

13. Separately, the   TCPA bans making telemarketing calls without a do-not-call policy

   available upon demand. 47 U.S.C.           §   227(c); 47 C.F.R.   §   64.1200(d)(1).'

14. The TCPA provides a private cause of action to persons who receive calls in

   violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C.                  §   227(c)(5).

15. According to findings of the FCC, the agency vested by Congress with authority to

   issue regulations implementing the TCPA, automated or prerecorded telephone calls

   are a greater nuisance and invasion of privacy than live solicitation calls and can be

   costly and inconvenient.

16. The FCC also recognizes that "wireless customers are charged for incoming calls




'See  Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
                                                     3
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 4 of 14




   whether they pay in advance or after the minutes are used." In re Rules and

   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014,

   14115 ¶ 165 (2003).

17. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

   consumer's written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure

   of the consequences of providing the requested consent, i.e., that the consumer will

   receive future calls that deliver prerecorded messages by or on behalf of a specific

   seller; and (2) having received this information, agrees unambiguously to receive such

   calls at a telephone number the consumer designates. In addition, the written

   agreement must be obtained without requiring, directly or indirectly, that the

   agreement be executed as a condition of purchasing any good or service.

18. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

   1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks

   omitted). FCC regulations "generally establish that the party on whose behalf a

   solicitation is made bears ultimate responsibility for any violations." In the Matter of

   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC

   Rcd. 12391, 12397J 13(1995).

19. The FCC confirmed this principle in 2013, when it explained that "a seller    ... may be

   held vicariously liable under federal common law principles of agency for violations

   of either section 227(b) or section 227(c) that are committed by third-party

   telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 5 of 14




   FCC Red. 6574, 6574 ¶     1   (2013).

20. Under the TCPA, a text message is a call. SatterfIeld v. Simon & Schuster, Inc., 569

   F.3d 946, 951    52 (9th Cir. 2009).

21. A corporate officer involved in the telemarketing at issue may be personally liable

   under the TCPA. E.g., Jackson Five Star Catering, Inc.    v.   Beason, Case No. 10-

    10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any

   courts have held that corporate actors can be individually liable for violating the

   TCPA where they had direct, personal participation in or personally authorized the

   conduct found to have violated the statute." (internal quotation marks omitted));

   Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415         16 (D. Md. 2011)    ("If

   an individual acting on behalf of a corporation could avoid individual liability, the

   TCPA would lose much of its force.").

                     The Texas Business and Commerce Code 305.053

22. The Texas Business and Commerce code has an analogous portion that is related to

   the TCPA and was violated in this case.

23. The Plaintiff may seek damages under this Texas law for violations     of 47 USC 227 or

   subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

   damages.

                                  FACTUAL ALLEGATIONS

24. The Plaintiff has received at least eleven calls over 60 days to his cell phone, 915-

   383-4604 without consent and not related to an emergency purpose, selling the

   products and services of SunPath Ltd. and VAD for a car warranty through broker

   Northcoast Warranty Services, Inc.

                                              5
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 6 of 14




25. The Plaintiff purchased a car warranty from the defendants and was mailed a policy in

   the mail to his home address. The Defendants are listed on page Dl (Exhibit 1) and

   D2 (Exhibit 2) of the policy.

26. Mr. Callier believes VAD is a subsidiary of SunPath LTD., but has been unable to

   locate registered agent information to include them in filing.

27. Mr. Callier received multiple calls from a variety of spoofed caller ID's that contained

   a pre-recorded message and were initiated using an automated telephone dialing

   system. The calls were on behalf of SunPath LTD, VAD, and Northcoast Warranty

   Services, Inc. The calls generally had a delay of 3-4 seconds of dead air before an

   audible tone connected the Plaintiff to a representative, indicating the calls were

   initiated using an ATDS. The Plaintiff received at least ten calls in 60 days.

28. Each and every call was initiated using a spoofed caller ID, and each and every

   telemarketer the Plaintiff spoke with failed to properly identify themselves and the

   parties they were calling on behalf of.

29. "Neighborhood spoofing" designed to trick consumers into picking up the call as it

   appears to be a local call. This call contained a pre-recorded message after a 3-4

   second pause of dead air. Several of the calls used neighborhood spoofing tactics,

   others were real phone numbers from existing callers, innocent victims and businesses

   whose phone numbers were wrongfully appropriated by the defendants.

30. Plaintiff received the following calls from the Defendants (Table A).
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 7 of 14




CALLNUMBER              DATE                TIME

203-303-9394            3-Feb-20             12:47

203-303-9394            6-Feb-20             14:17

203-303-9394            7-Feb-20             9:13

203-303-9394            7-Feb-20             10:05

203-303-9394            7-Feb-20             12:22

203-303-9394            11-Feb-20            9:54

203-303-9394            12-Feb-20            12:41

203-303-9394            12-Feb-20            13:27

203-303-9394            13-Feb-20            9:34

203-303-9394            13-Feb-20            11:31

203-303-9354            13-Feb-20            13:11




31. Each and every call was placed without the maintenance of an internal do-not-call

   policy. Each and every call failed to identify the telemarketers and parties they were

   calling on behalf of. Each and every call was placed without training their

   agents/employees on the use of an internal do-not-call policy.

32. Mr. Callier purchased a car warranty policy from the Defendants on February 20,

   2020.

33. Mr. Callier received four additional calls from the Defendant after purchasing the car

   warranty because the calls were automated and initiated by the ATDS.

34. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

   allotment.

35. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

                                             7
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 8 of 14




   telemarketing calls consumed part of this capacity.

36. No emergency necessitated the calls

37. Each call was sent by an ATDS.

38. None of the defendants ever sent Mr. Callier any do-not-call policy.

39. On information and belief, none of the defendants had a written do-not-call policy

   while it was sending Mr. Callier the unsolicited calls

40. On information and belief, none of the defendants trained its agents engaged in

   telemarketing on the existence and use of any do-not-call list.



                            Vicarious Liability of the Sellers

41. These parties are vicariously liable under the theories of actual authority, apparent

   authority, and ratification, and as well as liable because any other result would impair

   the underlying purpose of the TCPA.

42. SunPath Ltd., VAD and Northcoast Warranty Services, Inc. are liable parties as the

   direct beneficiaries of the illegal telemarketing calls as they stood to gain the Plaintiff

   as a client and quoted the Plaintiff a contract offering their products and services.

43. The contract shows that the beneficial parties who were gaining customers were

   SunPath Ltd., VAD, and Northcoast Warranty Services, Inc.



 THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                        EFFECT AND PURPOSE OF THE TCPA

44. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers

   should be held liable for their violations of the TCPA. Courts have looked at the
        Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 9 of 14




    purpose of the TCPA and found that not holding the sellers liable through vicarious

    liability would undermine the purpose of the TCPA.

45. Every entity in the contract for car warranty services should be deemed a beneficiary

    of the calls and held liable for damages under the TCPA under vicarious liability.

    Sellers are in the best position to monitor and police third party telemarketer' s

    compliance with the TCPA and to hold otherwise would leave consumers without an

    effective remedy for telemarketing intrusions.



INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF THE

                                              CALLS

46. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought

    to preventa "nuisance and invasion of privacy."

47. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

    Plaintiff's rights and interests in Plaintiff's cellular telephone.

48. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

    Plaintiff's rights and interests in Plaintiff's cellular telephone line.

49. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

50. The Plaintiff has been harmed, injured, and damages by the calls including, but not

   limited to:

   Reduced Device Storage space

   Reduced data plan usage

   Invasion of privacy

   Lost time tending to text messages
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 10 of 14




   Decreased cell phone battery life

   More frequent charging of my cell phone resulting in reduced enjoyment and usage of

   my cell phone

   Reduced battery usage

   Annoyance

   Frustration

   Anger



                    The Plaintiff's cell phone is a residential number

51. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's

   personal cell phone that he uses for personal, family, and household use. The Plaintiff

   maintains no landline phones at his residence and has not done so for at least 10 years

   and primarily relies on cellular phones to communicate with friends and family. The

   Plaintiff also uses his cell phone for navigation purposes, sending and receiving

   emails, timing food when cooking, and sending and receiving text messages. The

   Plaintiff further has his cell phone registered in his personal name, pays the cell phone

   from his personal accounts, and the phone is not primarily used for any business

   purpose.

            Violations of the Texas Business and Commerce Code 305.053

52. The actions   of the defendants violated the Texas Business and Commerce Code

   305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The

   calls by the defendants violated Texas law by placing calls with a pre-recorded

   message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47

                                             10
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 11 of 14




    USC 227(d)(3) and 47 Usc 227(e).

53. The calls by the defendants violated Texas law by spoofing the caller ID's per 47

   Usc 227(e) which in turn violates the Texas statute.


                                 I. FIRST CLAIM FOR RELIEF

    (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                    (Against All Defendants)

        1.      Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

       2.       The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the TCPA, 47 U.5.C.     §   227(b)(1)(A), by making

non-emergency telemarketing robocalls to Mr. Callier' s cellular telephone number

without his prior express written consent.

       3.       Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 U.5.E.   §   227(b)(3)(B).

       4.       Mr. callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.    §   227(b)(3).

       5.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making non-emergency telemarketing robocalls to cellular

telephone numbers without the prior express written consent of the called party.
          Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 12 of 14




                                     II. SECOND CLAIM FOR RELIEF

           (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                         (Against All Defendants)

           6.          Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

           7.          The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of FCC regulations by making telemarketing

solicitations despite lacking:

                      a.      a written policy, available upon demand, for maintaining a do-not-

call list, in violation of 47 C.F.R.       § 64.1200(d)(1);2

                      b.      training for the individuals involved in the telemarketing on the

existence of and use of a do-not-call list, in violation of 47 C.F.R.      §   64.1 200(d)(2);3 and,

                      c.      in the solicitations, the name of the individual caller and the name

of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R.          §

64. 1200(d)(4).4

           8.          Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 U.S.C.        §   227(c)(5)(B).

           9.          Mr. Callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.          §   227(c)(5).

           10.         Mr. Callier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making telemarketing solicitations until and unless they

2
    See   Id.   at   425 (codifying a June 26, 2003 FCC order).
    See   Id.   at   425 (codifying a June 26, 2003 FCC order).
          Id.   at   425   26 (codifying a June 26, 2003 FCC order).
                                                     12
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 13 of 14




(1) implement a do-not-call list and training thereon and (2) include the name of the

individual caller and AFS's name in the solicitations.


        III. THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                 Commerce Code 305.053

        11.     Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

        12.     The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the Texas Business and Commerce Code

305.053, by making non-emergency telemarketing robocalls to Mr. Callier's cellular

telephone number without his prior express written consent in violation of 47 Usc 227 et

seq. The Defendants violated 47 usc 227(d) and 47 usc 227(d)(3) and 47 usc 227(e)

by using an ATDS that does not comply with the technical and procedural standards

under this subsection.

        13.     Mr. callier is entitled to an award of at least $500 in damages for each

such violation. Texas Business and Commerce Code 305.053(b)

        14.     Mr. callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                 IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Brandon callier prays for judgment against the

defendants jointly and severally as follows:

       A.      Leave to amend this complaint to name additional DOE5s as they are

identified and to conform to the evidence presented at trial;

                                               13
       Case 3:20-cv-00105-FM Document 1 Filed 04/20/20 Page 14 of 14




       B.        A declaration that actions complained of herein by Defendants violate the

TCPA and Texas state law;

       C.        An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;

       D.        An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for

seven calls.

        E.       An award of $1,500 in statutory damages arising from violations of the

Texas Business and Commerce code 305.053

        F.       An award to Mr. Callier of damages, as allowed by law under the TCPA;

        G.       An award to Mr. Callier of interest, costs and attorneys' fees, as allowed

by law and equity

        H.       Such further relief as the Court deems necessary, just, and proper.




April 20, 2020




Brandon Callier
Pro-se
6336 Franklin Trail
El Paso, TX 79912




                                               14
